Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Chemung County) to review a determination of respondent which found petitioner guilty of violating a prison disciplinary rule.
*894Petitioner commenced this CPLR article 78 proceeding to challenge respondent’s determination finding him guilty of violating the prison disciplinary rule that prohibits possession of contraband. The misbehavior report, which was authored by the correction officer who discovered the contraband on petitioner’s person during a strip search, provides substantial evidence of petitioner’s guilt (see Matter of Foster v Coughlin, 76 NY2d 964, 966 [1990]; Matter of Retamozzo v New York State Dept. of Correctional Servs., 31 AD3d 1083, 1084 [2006]). Contrary to petitioner’s contention, the record reflects that the hearing was timely completed within 14 days of the writing of the misbehavior report (see 7 NYCRR 251-5.1 [b]). Having failed to raise his remaining objections at the disciplinary hearing, they are not preserved for our review (see Matter of Burgess v Goord, 30 AD3d 877, 878 [2006]).
Cardona, PJ., Mercure, Crew III, Spain and Carpinello, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.